DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed September 30, 2021.  Currently, claims 1-3, 5-20 are pending. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application is a CON of PCT/JP2018/000792, filed January 15, 2018 and claims priority to foreign JAPAN 2017-005102, filed January 16, 2017.  
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

New Matter
Claims 6-11, 14-20 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as 
In the amended claims, reference to “treating the subject with a “corresponding anti-tumor therapy” based on information indicating presence or absence of onset or relapse of a tumor, or susceptibility to a molecular target drug”(Claim6), treating the subject with the corresponding anti-tumor therapy based on information indicating that the tumor of the subject have no susceptibility to the target drug targeting a tumor marker (Claim 7) and treating the subject with the corresponding anti-tumor therapy based on information indicating that there is a high possibility that tumor recurrence or new metastasis has occurred in the subject….(Claim 8) are included. 
The amendment does not provide any support for the new claim language.
The specification does not describe or discuss “treating the subject with a “corresponding” anti-tumor therapy” based upon the recited information.  Instead the specification in a single sentence appears to provide an anti-tumor treatment that differs by the genotype (see page 9, lines 14-15).  This single sentence in the description does not support treating a subject with a corresponding anti-tumor therapy based on a range of different information such as the presence or absence of onset or relapse of a tumor, the susceptibility to a target drug, or metastasis possibilities. 
The concept of “treating the subject with a “corresponding” anti-tumor therapy” based upon the recited information does not appear to be part of the originally filed invention.  Therefore, “treating the subject with a “corresponding” anti-tumor therapy” based upon the recited information constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-11, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	
Question 1
The claimed invention is directed to a process.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 6, 14, 20 are directed to a method of treating the subject with a “corresponding anti-tumor therapy” based on information indicating presence or 

Each of Claims 6-8, 14-16, 20 are directed to a process that a law of nature/natural phenomenon (i.e. the natural correlation between the presence of somatic mutations in the PBMC fraction of the blood and onset or relapse of a tumor or susceptibility to a molecular target drug, for example).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

A correlation that preexists in the human is an unpatentable phenomenon.  The association between somatic mutations in PBMC and whether the subject has onset or relapse of tumors or susceptibility to a molecular drug target or possibility of tumor recurrence or new metastasis.  

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims recite “treating with a corresponding anti-tumor therapy”.  This treatment is not “particular”.  Instead the claim is merely instructions to “apply” the exception in a generic way.  
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of recovering PBMC and examining whether or not a nucleic acid derived from tumor marker genes having somatic mutations is detected from DNA included in the PBMC layer is well-understood, routine and conventional in the art at the time the invention was made.  The prior art teaches analyzing PMBC samples from patients for tumor markers genes.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.   The claims are set forth at a high level of generality. The “determining” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the tumor marker gene mutations in PBMC without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are no longer directed to evaluating but are directed to treating methods.  The response cites the MPEP 2106.04(b) that method of treating cancer with chemotherapy is not considered to be a law of nature.  This argument has been considered but is not convincing because the instant claims are directed to much broader language.  The claims are not narrowly directed to chemotherapy.  Instead, the claims are directed to treating the subject with a “corresponding anti-tumor therapy”.  MPEP 2106.04(d)(2) provides that a claim reciting a judicial exception may be narrowly tailored to a particular treatment or prophylaxis to integrate the exception into a practical application.  The MPEP provides that one way to demonstrate the integration is to effect a particular treatment for a disease or medical condition.  The MPEP then considers the particularity of administering a beta blocker mediation and contrasts that with “administering” a suitable medication.  The instant “corresponding anti-tumor therapy” is much more general in nature and is merely instructions to “apply” the exception in a generic way. 
	The response appears to further argue that the claim is directed to an improved treatment by providing improvements rooted in mutation detection technology.  This argument has been reviewed but is not persuasive.  In the present claims, there is no improvement being made to the technologies of 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended Claims 2-3, 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2 is directed to a method “further comprising” however the claim does not require any additional method steps.  The claim only further defines the subject.  It is unclear what additional step is required.  Alternatively, applicant may wish to remove the “further comprising language”.  
Claims 6, 14, 20 are directed to treating with a “corresponding anti-tumor therapy”.  It is unclear what a corresponding anti-tumor therapy encompasses.  The specification fails to provide any correspondence between information and an anti-tumor therapy.  The metes and bounds of the claimed invention are unclear. 
Claims 7 and 8, 15-16 are directed to further comprising treating.  However Claims 7 and 8 depend on Claim 6 that requires treating.  It is unclear whether additional treatments are administered in Claims 7 and 8.  Claim 6 already requires treating with a corresponding anti-tumor therapy.  It is unclear whether an additional anti-tumor therapy is provided to the subject or whether the claim does not further limit Claim 6.  Claims 15-16 are similarly unclear.  Clarification is required.  
Claim 9 is unclear what is further required.  It is unclear whether Claim 9 requires assaying DNA in particular samples to determine whether the nucleic acid is detected or whether Claim 9 is reciting an inherent property of the nucleic acids.  The metes and bounds of the claims are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler et al. (PLOS, Vol. 10, No. 1371, pages 1-24, November 12, 2015).
Stadler teaches SNPase-ARMS qPCR is ultrasensitive mutation based detection of tumor DNA in melanoma patients.  Stadler teaches isolating PBMC from whole blood from healthy donors using density gradient medium (Ficoll-Paque) (page 5, para 1). Stadler teaches genomic DNA was extracted from PBMC pellets (page 5).  Stadler teaches SNV (single nucleotide variant) detection using refractory mutation system qPCR (page 5)(a real-time PCR method).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5-8, 11-16, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautschi et al. (Cancer Letters, Vol. 254, pages 265-273, 2007) in view of Stadler et al. (PLOS, Vol. 10, No. 1371, pages 1-24, November 12, 2015).

Gautschi does not teach detecting whether nucleic acid derived from the tumor marker is present using a real-time PCR method or a digital PCR method.  
However, Stadler teaches that there is currently a variety of techniques applied for detecting variations with no apparent “gold standard” (abstract) even though biomarkers that serve as indicators of therapy options and treatment response are rapidly gaining importance in clinical cancer treatment (page 1, last para).  Stadler teaches tumor cells accumulate numerous mutations over time.  The art teaches the approaches for detecting SNVs being used include next generation sequencing (NGS), digital PCR (dPCR), BEAMing and (allele specific) qPCR (page 2, para 3).  Stadler teaches SNPase-ARMS qPCR is ultrasensitive mutation based detection of tumor DNA in melanoma patients.  Stadler teaches this method may be generally adapted to all SNVs (page 2, last sentence).  Stadler teaches isolating PBMC from whole blood from healthy donors using density gradient medium (Ficoll-Paque) (page 5, para 1). Stadler teaches genomic DNA was extracted from PBMC pellets (page 5).  Stadler teaches 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the RFLP detection method of Gaustschi to perform the ARMS qPCR method of Stadler on the PMBC sample.   Stadler specifically teaches the advantages of ARMS qPCR for detecting SNV’s in PMBC samples.  

With regard to Claim 3, 12, Gautschi does not teach analysis of Ficoll density gradient centrifugation to recover peripheral blood mononuclear cell layer, instead Gautschi uses Lymphoprep density gradient centrifugation.  
However, the Stadler teaches isolating PBMC using density gradient medium (Ficoll-Paque, GE Healthcare, Austria).    
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have substituted the Lymphoprep density gradient of Gautschi with Ficoll because Stadler teaches the equivalents of the density gradient mediums.  

.  

Claim(s) 1-2, 6-8, 11, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swisher et al. (JAMA Oncology, Vol. 2, No. 3, pages 370-372, March 2016) in view of Stadler et al. (PLOS, Vol. 10, No. 1371, pages 1-24, November 12, 2015).
Swisher teaches somatic mosaic mutations in PPM1D and TP53 in the blood of women with Ovarian Carcinoma (limitations of Claim 11, 19).  Swisher teaches a method of performing massive parallel sequencing to quantitate mutations in peripheral blood mononuclear cells (PBMCs) (abstract)(limitations of Claim 1, 4).  Swisher teaches sequential PBMC samples harvested from 13 patients with ovarian cancer near diagnosis and after a median of 2 different chemotherapy regimens were detected (limitations of Claim 2).  Swisher teaches a list of targeted genes in eTable 1, such as Tp53, BRCA1, BRCA2 (page 371, col. 1).    Swisher specifically teaches cancer-
Swisher does not teach detecting whether nucleic acid derived from the tumor marker is present using a real-time PCR method or a digital PCR method.  
However, Stadler teaches that there is currently a variety of techniques applied for detecting variations with no apparent “gold standard” (abstract) even though biomarkers that serve as indicators of therapy options and treatment response are rapidly gaining importance in clinical cancer treatment (page 1, last para).  Stadler teaches tumor cells accumulate numerous mutations over time.  The art teaches the approaches for detecting SNVs being used include next generation sequencing (NGS), digital PCR (dPCR), BEAMing and (allele specific) qPCR (page 2, para 3).  Stadler teaches SNPase-ARMS qPCR is ultrasensitive mutation based detection of tumor DNA in melanoma patients.  Stadler teaches this method may be generally adapted to all SNVs (page 2, last sentence).  Stadler teaches isolating PBMC from whole blood from healthy donors using density gradient medium (Ficoll-Paque) (page 5, para 1). Stadler teaches genomic DNA was extracted from PBMC pellets (page 5).  Stadler teaches SNV (single nucleotide variant) detection using refractory mutation system qPCR (page 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the NGS detection method of Swisher to perform the ARMS qPCR method of Stadler on the PMBC sample.   Stadler specifically teaches the advantages of ARMS qPCR for detecting SNV’s in PMBC samples.  

With regard to Claim 3, 12, Swisher does not teach analysis of Ficoll density gradient centrifugation to recover peripheral blood mononuclear cell layer, instead Gautschi uses Lymphoprep density gradient centrifugation.  
However, Stadler teaches isolating PBMC using density gradient medium (Ficoll-Paque, GE Healthcare, Austria).    
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to isolated PBMC using density gradient of Stadler.  Stadler teaches isolating PBMC with Ficoll.  The ordinary artisan would have been motivated to have isolated PBMC from whole blood to allow for further DNA extraction.  

With regard to the newly added limitations of Claim 6-8, 14-16, 20, of treating a tumor with a corresponding anti-tumor therapy based on information related to onset or .  


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al. (JAMA Oncology, Vol. 2, No. 3, pages 370-372, March 2016 in view of Stadler et al. (PLOS, Vol. 10, No. 1371, pages 1-24, November 12, 2015) as applied to Claims 1-2, 4, 6-8, 11, 14-16, 19-20  above and further in view of Valori et al. (Clin Immunol, Vol. 175, pages 75-81, December 5, 2016). 
Swisher teaches somatic mosaic mutations in PPM1D and TP53 in the blood of women with Ovarian Carcinoma (limitations of Claim 11, 19).  Swisher teaches a method of performing massive parallel sequencing to quantitate mutations in peripheral blood mononuclear cells (PBMCs) (abstract)(limitations of Claim 1, 4).  Swisher teaches sequential PBMC samples harvested from 13 patients with ovarian cancer near diagnosis and after a median of 2 different chemotherapy regimens were detected (limitations of Claim 2).  Swisher teaches a list of targeted genes in eTable 1, such as Tp53, BRCA1, BRCA2 (page 371, col. 1).    Swisher specifically teaches cancer-associated genes in PBMC DNA were sequenced with BROCA to assess the relationship between prior chemotherapy exposure, age and somatic mosaic mutations 
Swisher does not specially teach analysis of the KRAS tumor marker.  
However, Valori teaches a method of analyzing somatic mutations in PMBC blood samples (see 2.1).  Valori enriches PBMCs using immunomagnetic beads (see 2.1).   Valori teaches performing next-generation DNA sequencing targeting 986-immune related genes (see Table S1)(limitations of Claim 4).  Within in Table S1, KRAS is listed as studied (limitations of Claim 5).  
Therefore, it would have been prima facie obvious at the time the invention was made to have expanded the analysis of tumor marker genes in PBMC, as taught by Swisher to include additional markers such as KRAS.  eTable 1 of Swisher teaches a plurality of genes in PBMC can be detected.  A person of skill in the art would expect a similar result with additional genes including KRAS.  In fact Valori specifically teaches a panel of 986 genes may be analyzed using next generation sequencing in PBMC.  Thus, the ordinary artisan would have been motivated to have analyzed the well known tumor suppressor gene KRAS in PBMC of patient samples for the expected result of detecting somatic mutations that may be associated with chemotherapy, resistance or other phenotypes.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 16, 2021